DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 C.F.R. 1.114
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination and the fee has been timely paid, the finality of the previous office action has been withdrawn.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 7,960,180
Chang et al.
United States Patent Application Publication 2008/264259
Leung
Japanese Patent Application Publication 2002-204921
Kasegawa et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung with supporting evidence as mentioned in Chang et al.

    PNG
    media_image1.png
    638
    688
    media_image1.png
    Greyscale
With regard to claim 1 Leung discloses a filtering article (reference item 10) capable of being used for sampling respiratory droplets where the article comprises an adsorption material (reference item 60).  The adsorption material can be silica gel particles.  See paragraph 34.  Note that silica gel is one of the preferred materials used by the applicant.  Leung states that the adsorption material "may physically attract and adsorb particles and volatile organic compounds (VOCs) from a fluid stream to the surface of the adsorption particle, as depicted in FIG. 4. This attraction may involve electrostatic or chemical interaction."  The filtering article "may be used in healthcare applications including filter facemasks, respirator filters and ward filtrations, cabin filtration in automobiles, trains, and airplanes, as well as in household applications such as vacuum filters, and in industrial applications such as air circulation filters."
With regard to claim 1 the phrase "wherein the material is configured such that the contents of said respiratory droplets can be recovered for analysis by removing the droplets from the material capable of adsorbing or absorbing respiratory droplets" is an inherent property of Leung's silica gel with electrostatic interaction.  Evidence of this inherency can be found in Chang et al. where silica gel particles (reference item 108) are functionalized to have a positive charge in order to attract particles such as microbes such as viruses.  
	With regard to claim 2 Leung discloses the filtering article with the adsorption material may be used with filter facemasks and respirator filters.  Therefore, the adsorption material will adsorb respiratory droplets from moisture, exhaled air, circulating air, and ambient air from one or more of the group consisting of moisture, exhaled air, circulating air, and ambient air
With regard to claim 3 Leung discloses the adsorption material that is capable of adsorbing respiratory droplets includes silica gel, which is one of the preferred materials used by the instant applicant.  As such Leung's material is also a hygroscopic material.
With regard to claim 4 silica gel is a hygroscopic material, is capable of adsorbing respiratory droplets, and is one of the preferred materials used by the instant applicant.
With regard to claim 5 the limitations amount to how the article/adsorption material will be used.  Any respiratory droplets adsorbed by the silica gel will be capable of being recovered by elution; i.e., a process of extracting one material from another by using a solvent.
With regard to claims 6 and 7 the microbes (viruses) within the respiratory droplets adsorbed by the silica gel are capable of being recovered for analysis.  
With regard to claim 8 Leung discloses the material is silica gel which the applicant states is also a desiccant.
With regard to claim 9 the article is part of a device such as a filter.
	With regard to claim 10 Leung discloses the filtering article with the adsorption material may be used with filter facemasks and respirator filters.  
With regard to claim 11 the article is part of a device such as a filter for a facemask or an air cabin, and can be a ventilation filter.  See paragraphs 52 and 53 as well as claim 30.
With regard to claim 12 the device is part of the filter for a facemask and will collect exhaled air.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leung and Change et al. as applied to claim 1 above, and further in view of Kasegawa et al. 
With regard to claim 13 Leung and Chang et al. teach the claimed material capable of adsorbing or absorbing respiratory droplets as discussed above.  The material can be silica gel used with a filter as part of a facemask.   Chan et al. also teach that the absorbing material can be located within a tube as seen in at least figures 2A, 3A, and 3B.    Leung and Chang et al. do not expressly teach the material is part of an oral collector tube.  However, Kasegawa et al. teach a facemask (reference item 10) having a collector tube (reference item 20).  Within the collector tube is a material (silica gel) for absorbing/adsorbing the moisture from exhaled air.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Leung with the teachings of Kasegawa et al. in order to do use a tube-based collector as this amounts to using a similar device to collect the same material (exhaled air) so that one can determine if the user has possibly been exposed to a virus.
Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Chang et al.
With regard to claim 14 Leung teaches the claimed material (silica gel) that is capable of adsorbing or absorbing respiratory droplets as discussed above.  Leung do not expressly mention analyzing the silica gel material.  However, Chang et al. teach that it is also known to provide a material (silica gel) capable of adsorbing or absorbing microbes including viruses.   It is known from Chang et al. to perform an elution process on the silica gel in order to concentrate the microbes as an eluate and perform an analysis on the eluate.  See at least column 6 (lines 29-48).  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Leung with the teachings of Chang et al. in order to perform an elution of the silica gel so that one can determine if the facemask user has a possible viral infection.
With regard to claim 15 the Leung's article and adsorption material is part of the filter for a facemask or an air cabin.  Therefore, it will adsorb respiratory droplets from exhaled air or circulating air.  See also paragraph 34 ("Examples of adsorption particles 60 may include...silica gel...).
With regard to claims 16 and 17 silica gel is a hygroscopic material, is capable of adsorbing respiratory droplets, and is one of the preferred materials used by the instant applicant.
With regard to claim 18 Chang et al. teach the use of elution to extract the microbes.
With regard to claim 19 Leung's adsorption material is part of the filter/filtering device.
With regard to claims 20 and 21 Leung's device is a facemask or even a filter that can be part of a cabin filtration in automobiles, trains, and airplanes; i.e., part of a heating, ventilation and air conditioning system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856